236 U.S. 247 (1915)
MUTUAL FILM COMPANY
v.
INDUSTRIAL COMMISSION OF OHIO.
No. 457.
Supreme Court of United States.
Argued January 6, 7, 1915.
Decided February 23, 1915.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF OHIO.
*248 Argued simultaneously with No. 456 by the same counsel on the same briefs.
MR. JUSTICE McKENNA delivered the opinion of the court.
This case was submitted with No. 456, just decided. In the latter case the complainant in the court below and appellant here was a corporation of Virginia. The appellant in the pending case is a corporation of Ohio, and counsel say "although there are some differences in the way in which their business is conducted, yet the questions involved are the same, the records in both cases are nearly identical, and the court below treated them together, rendering the one opinion to cover both." And counsel have submitted them on the same argument.
On the authority, therefore, of the opinion in No. 456, the decree is
Affirmed.